PER CURIAM:
Peter Hronek appeals the district court’s order granting his motion for leave to proceed in forma pauperis and sua sponte dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hronek v. Maryland, No. 1:06-cv00492-RDB (D.Md., Apr. 6, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.